
	

113 HRES 579 IH: Recognizing the 50th anniversary of the Congressional declaration of bourbon whiskey as a distinctive product of the United States.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 579
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Yarmuth (for himself and Mr. Barr) submitted the following resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Recognizing the 50th anniversary of the Congressional declaration of bourbon whiskey as a
			 distinctive product of the United States.
	
	
		Whereas on May 4, 1964, Congress declared bourbon whiskey a distinctive product of the United
			 States that is unlike other types of alcoholic beverages, whether foreign
			 or domestic;
		Whereas to be designated as bourbon, a product must conform to high standards and be manufactured in accordance with the laws and
			 regulations of the United States, which prescribe Federal Standards of
			 Identity for bourbon whisky;
		Whereas bourbon whiskey has achieved recognition and acceptance throughout the world as a
			 distinctive product of the United States;
		Whereas Kentucky, the birthplace of bourbon, produces 95 percent of the world’s supply;
		Whereas Kentucky’s iconic bourbon brands are reaching farther than ever, with more than 30,000,000
			 gallons shipped to 126 countries, making bourbon the largest export
			 category among all United States distilled spirits and a source of
			 national pride;
		Whereas bourbon production has increased by more than 120 percent since 1999; and
		Whereas bourbon is a vital part of American culture and the economy, generating 9,000 jobs in
			 Kentucky and almost $2,000,000,000 in gross Kentucky product in 2010: Now,
			 therefore, be it
		
	
		That the House of Representatives recognizes the 50th anniversary of the Congressional declaration
			 of bourbon whiskey as a distinctive product of the United States.
		
